          Case 1:19-cr-00869-ER Document 87 Filed 06/08/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        June 7, 2021

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


               Re:     United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Judge Ramos:

        In light of the Government’s pending motion to adjourn the trial and the uncertainty of the
existing trial date, including the fact that this trial is currently scheduled as a back-up to another
matter, the Government respectfully requests that the Court suspend the pretrial schedule currently
in place in this matter pending the conference scheduled for this Friday, June 11, 2021. The
Government will await the Court’s decision on this request before making its production of
exhibits and 3500 material.
.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                           By:      /s/
                                                 Edward Imperatore/Scott Hartman/Jared Lenow
                                                 Assistant United States Attorneys
                                                 (212) 637-2327/2527/1068


cc: All counsel (by ECF)                 The deadline for motions in limine and proposed voir dire, jury instructions,
                                         and verdict sheets is stayed and will be reset at the June 11, 2021 conference.
                                         The Clerk of Court is respectfully directed to terminate the motion. Doc. 85.

                                         So ordered.




                                                       6/7/2021
